 20-01010-jlg       Doc 34       Filed 07/23/20 Entered 07/23/20 20:32:41           Main Document
                                               Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 7
                                                               :
ORLY GENGER,                                                   :   Case No. 19-13895 (JLG)
                                                               :
                                    Debtor.                    :
                                                               :
---------------------------------------------------------------x
DALIA GENGER,                                                  :
                                                               :
                                    Plaintiff,                 :
v.                                                             :   Adv. Pro. No. 20-01010 (JLG)
                                                               :
ORLY GENGER, MICHAEL BOWEN, ARIE                               :
GENGER, ARNOLD BROSER, DAVID                                   :
BROSER, ERIC HERSCHMANN, THE                                   :
GENGER LITIGATION TRUST, ADBG LLC,                             :
TEDCO INC., and DEBORAH PIAZZA as                              :
Chapter 7 Trustee,                                             :
                                                               :
Defendants.                                                    :
---------------------------------------------------------------x

                                      CERTIFICATE OF SERVICE

       I, Heather Montgomery, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the noticing agent for the Chapter 7 Trustee in the above-captioned
case.

        On July 20, 2020, at my direction and under my supervision, employees of KCC caused
to be served the following documents via Overnight Mail upon the service list attached hereto as
Exhibit A:

       Updated Various Defendants’ Reply and Opposition to Plaintiff Dalia Genger’s
        Memorandum of Law (A) In Opposition to Motions to Dismiss Amended Complaint
        and (B) In Support of Cross-Motion for Summary Judgment [Docket No. 28]
20-01010-jlg    Doc 34   Filed 07/23/20 Entered 07/23/20 20:32:41       Main Document
                                       Pg 2 of 4



      Updated Declaration of Jared C. Borriello in Support of Various Defendants' Reply
       and Opposition to Plaintiff Dalia Genger's Memorandum of Law (A) In Opposition
       to Motions to Dismiss Amended Complaint and (B) In Support of Cross-Motion for
       Summary Judgment [Docket No. 29].


Dated: July 23, 2020


                                                /s/ Heather Montgomery
                                                Heather Montgomery
                                                KCC
                                                222 N Pacific Coast Highway, Suite 300
                                                El Segundo, CA 90245




                                          -2-
20-01010-jlg   Doc 34   Filed 07/23/20 Entered 07/23/20 20:32:41   Main Document
                                      Pg 3 of 4




                                Exhibit A
                                                                    Exhibit A
                                                            Served via Overnight Mail



          Description               CreditorName         CreditorNoticeName                    Address1                 City   State     Zip

 Counsel to Dalia Genger,   Law Offices of Ira Daniel
 Plaintiff                  Tokayer                     Ira Daniel Tokayer       420 Lexington Avenue, Suite 2400   New York   NY      10170
                                                                                                                                                                   20-01010-jlg
                                                                                                                                                                   Doc 34
                                                                                                                                                             Pg 4 of 4
                                                                                                                                               Filed 07/23/20 Entered 07/23/20 20:32:41
                                                                                                                                                                   Main Document




In re Orly Genger
Case No. 19-13895 (JLG)                                            Page 1 of 1
